                          UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF LOUISIANA


FREDERICK ROSS (#585778) CIVIL ACTION


VERSUS 17-294-SDD-RLB


LT. BRIAN HALL, ETAL.


                                           RULING

       The Court, after carefully considering the Motion^ the record, the law applicable to

this action, and the Report and Recommendation2 of United States Magistrate Judge

Richard L. Bourgeois, Jr., dated February 6, 2020, to which no objection has been filed,

hereby approves the Report and Recommendation of the Magistrate Judge and adopts it

as the Court's opinion herein.

       ACCORDINGLY, the Motion for Summary Judgment3 is hereby GRANTED and

this matter is dismissed with prejudice.

        Judgment shall be entered accordingly.

        Signed in Baton Rouge, Louisiana the ^< day of March, 2020.




                                      CHIEF JUD6E SHELLY D. DICK
                                      UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF LOUISIANA



1 Rec. Doc.55.
2 Rec. Doc. 58.
3 Rec. Doc. 55.
